Citation Nr: 1043677	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-26 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to June 1965, 
including service in the Republic of Vietnam from February 1963 
to January 1964.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the Togus, 
Maine, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Board remanded this case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2010, the Board remanded this case to schedule the 
Veteran for a VA examination to ascertain the etiology of his 
current right knee condition, particularly whether his condition 
could be linked to his service.  In compliance with this remand, 
in August 2010, he had a VA examination.  However, this 
examination did not adequately address the question posed in the 
remand.  The examiner was asked to opine whether it was as likely 
as not that his right knee condition is causally or etiologically 
related to the alleged repelling injury in service as described 
by the Veteran.  The examiner was also asked to consider the 
Veteran's statements regarding his continuous symptoms of right 
knee after service.  The examiner found that he could not offer 
an opinion without resorting to mere speculations because "this 
patient has no service records of injury to the right knee while 
repelling.  At the time of discharge no complaints were 
registered.  The patient has not medical records of continuity of 
care [following service]."  

Thus, the examiner opined that the Veteran's right knee 
disability was not related to service because of an absence of 
documentation in the service treatment records.  The examiner, 
therefore, did not take into consideration the Veteran's 
competent lay report of an in-service injury and of a continuity 
of right knee problems since that time.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the Veteran's 
report of in-service injury and instead relied on the service 
treatment records to provide a negative opinion).  As this 
question was not addressed, another VA examination is necessary 
to adjudicate this claim.

In reaching this determination, the Board notes that a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board were 
not complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to RO 
for further development.

In remanding this matter, the Board also notes that an examiner's 
statement that he or she cannot provide an opinion without resort 
to speculation is inadequate unless the examiner provides a 
rationale for that statement.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  As such, if the examiner is unable to offer an 
opinion, it is essential that the examiner provide a rationale 
for the conclusion that an opinion could not be provided without 
resort to speculation, together with a statement as to whether 
there is additional evidence that could enable an opinion to be 
provided or whether the inability to provide the opinion is based 
on the limits of medical knowledge. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to a VA 
examiner, preferably to the examiner who 
conducted the August 2010 VA examination, to 
obtain an addendum opinion.  The examiner 
must opine as to whether, based on the 
Veteran's description of his reported 
repelling injury and continuity of right knee 
problems since that time, any diagnosed right 
knee disability, including degenerative 
arthritis, is at least as likely as not due 
to the Veteran's reported repelling injury 
during service, taking into consideration his 
competent, lay report of this in-service 
injury.

If this examiner is unavailable or if this 
examiner deems necessary, schedule the 
Veteran for another VA examination to 
determine the likely etiology and/or onset of 
his claimed right knee condition.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be performed, and all findings should 
be set forth in detail.  The examiner should 
initially provide a diagnosis of all current 
right knee disabilities.  The examiner should 
then opine as to whether each diagnosed 
disability is at least as likely as not 
related to or had its onset in service, to 
specifically include taking into 
consideration his description of relevant in-
service injury and his report of a continuity 
of symptoms since service, which must be 
acknowledged and discussed by the examiner in 
the examination report.

All findings and conclusions, accompanied by 
a rationale, should be set forth in a legible 
report.

2.  Thereafter, the RO should readjudicate 
the appeal.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

